
	
		III
		111th CONGRESS
		2d Session
		S. RES. 667
		IN THE SENATE OF THE UNITED STATES
		
			September 29, 2010
			Mrs. Feinstein (for
			 herself, Mrs. Boxer,
			 Mr. Gregg, and Ms. Snowe) submitted the following resolution; which
			 was considered and agreed to
		
		RESOLUTION
		Recognizing the 40th anniversary of the
		  Coastal States Organization.
	
	
		Whereas, in 2010, the Coastal States Organization
			 (referred to in this preamble as the CSO) is celebrating its
			 40th anniversary of representing the Governors of the 35 coastal States,
			 commonwealths, and territories of the United States on issues relating to the
			 sound management of coastal, ocean, and Great Lakes resources;
		Whereas the CSO was created in 1969 by a resolution, which
			 was endorsed unanimously, of the National Governors Association;
		Whereas, in January 1970, the first meeting of the CSO was
			 held in Savannah, Georgia;
		Whereas, in October 2010, the CSO will celebrate its 40th
			 anniversary in Monterey, California;
		Whereas the CSO has been empowered to contribute to the
			 development and operation of the national coastal zone management program,
			 which was established by the Coastal Zone Management Act of 1972 (16 U.S.C.
			 1451 et seq.);
		Whereas the CSO is a nonpartisan organization comprised of
			 economically, environmentally, geographically, and socially diverse States,
			 territories, and commonwealths;
		Whereas the CSO serves as a means for the Governors of the
			 member States, territories, and commonwealths to communicate with Congress and
			 the executive branch on coastal, ocean, and Great Lakes policies, programs, and
			 affairs; and
		Whereas the member States, territories, and commonwealths
			 of the CSO have a responsibility to work with the Federal Government to manage
			 and conserve the public trust in coastal and ocean ecosystems as well as the
			 quality of life in coastal communities for the benefit of current and future
			 generations: Now, therefore, be it
		
	
		That the Senate—
			(1)recognizes the
			 40th anniversary of the Coastal States Organization; and
			(2)supports the role
			 of States, territories, and commonwealths in the stewardship of coastal, ocean,
			 and Great Lakes resources.
			
